In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 14-1952
PEDRO DIAZ,
                                                  Plaintiff-Appellant,

                                   v.

MALCOLM DAVIDSON, et al.,
                                               Defendants-Appellees.
                      ____________________

              Appeal from the United States District Court
                    for the Central District of Illinois.
              No. 1:08-cv-1280 — Joe Billy McDade, Judge.
                      ____________________

    SUBMITTED MAY 26, 2015 — DECIDED AUGUST 20, 2015
                ____________________

   Before POSNER, ROVNER, and HAMILTON, Circuit Judges.
    POSNER, Circuit Judge. The plaintiff complains that while
he was an inmate of the Pontiac state prison in Illinois the
defendants (prison guards, prison grievance officers, the
warden, the assistant warden, a “correctional major” at the
prison, who is responsible for ensuring the safety and securi-
ty of the prison, and the director of the Illinois Department
of Corrections) refused to equip him with gloves and a hat
when he exercised in his outdoor cell in the prison yard in
2                                                  No. 14-1952


very cold winter weather. According to medical evidence, he
needed the exercise to prevent muscles in his back from at-
rophying because of arthritis, and without gloves and a hat
to protect him from intense cold he could not exercise ade-
quately; in particular he could not do chin ups, which he
needed for his back—there was a chin-up bar in his outdoor
cell (it was the only piece of exercise equipment in the cell)
but it was too cold to grasp tightly in very cold weather. His
indoor cell was warm enough but tiny—too small for him to
be able to do the exercise he needed to do for his back. He
claims that the denial of adequate exercise, aggravating his
back condition, constituted cruel and unusual punishment in
violation of federal law.
    The refusal to allow him to wear gloves and a hat was
pursuant to a policy that the prison justified on the ground
that “offenders in the past have used hats and gloves as a
tool for assaulting staff and offenders by placing feces inside
the gloves or stocking cap” and “then swing[ing] the hat or
gloves in a circular motion to create enough force to fling the
feces into a staff member or offender from a distance,” and
that “the gloves or hat can also be used by offenders to hide
dangerous contraband.” The plaintiff in discovery asked for
incident reports of inmates who had used hats or gloves as
weapons but was told that because the database of incident
reports is searchable only by date of report, the plaintiff’s
demand was too burdensome to comply with. The district
judge agreed.
   Prison officials who claim that inmates must be denied
exercise that they need have to be able to back up the claim.
See, e.g., Turley v. Rednour, 729 F.3d 645, 652 (7th Cir. 2013);
Pearson v. Ramos, 237 F.3d 881, 885 (7th Cir. 2001); cf.
No. 14-1952                                                    3


Chandler v. Crosby, 379 F.3d 1278, 1295 (11th Cir. 2004). It is
difficult to believe that Pontiac prison has no searchable rec-
ords of inmates’ assaults on guards and other prisoners and
of their use of hats or gloves to conceal contraband. But if
indeed it has no searchable records, this should alter rather
than extinguish the plaintiff’s right to discovery; in response
to the plaintiff’s request for evidence to support the defen-
dants’ denial of medically needed exercise rights, the defen-
dants should at least be required to present testimony by
prison personnel documenting the use of gloves and hats by
prisoners as weapons. Failure to respond to a plaintiff’s rea-
sonable discovery request was held in Bryant v. City of Chica-
go, 746 F.3d 239, 242–43 (7th Cir. 2014), to be reversible error.
For all we know the alleged prisoner misconduct is so rare
that the possibility of it could not justify the denial of gloves
and a hat to the plaintiff, for whom they are medical needs.
    The denial of gloves seems a more serious concern than
denial of a hat, for which ear muffs might be an adequate
alternative—and whoever heard of ear muffs as weapons?
But gloves might well be needed to grip a cold object (the
chin-up bar), though just gloves that protect the surface of
the palm and fingers, and a backless glove would do that job
without being usable to contain or hurl any unpleasant sub-
stance. We can’t imagine on what ground the prison could
object to providing Diaz with a backless glove.
    But although the record compiled in the district court
suggests that the plaintiff’s federal rights may have been vio-
lated—see, e.g., Lopez v. Smith, 203 F.3d 1122, 1132–33 (9th
Cir. 2000) (en banc); Turley v. Rednour, supra, 729 F.3d at 652;
Delaney v. DeTella, 256 F.3d 679, 683–84 (7th Cir. 2001)—his
suit must fail because he does not allege that the failure to
4                                                  No. 14-1952


provide him with a hat and gloves reflected indifference on
the part of the defendants to his need for those items. “[I]n a
case like this, an inmate must allege actual knowledge of
impending harm easily preventable.” Id. As far as appears,
the defendant guards gave him what they were required by
the prison’s policy to give him in the way of clothing when
he exercised outdoors in cold weather without realizing, or
being irresponsible in failing to realize, that he needed
gloves and a hat to do the specific exercises that he needed
to do for his back. As for the warden, his knowledge of
Diaz’s problem, so far as the record reveals, was extremely
limited. The warden received only one pertinent grievance
from Diaz, which complained that on one occasion he’d been
left outdoors without a hat and gloves for two hours. There
was no suggestion that this was other than an isolated fail-
ure to equip him properly for the cold.
    The grievance officers were in the same position as the
district judge: not receiving allegations indicative of a sys-
tematic failure to provide Diaz with the protective clothing
that he needed, they had no basis for inferring misconduct
by the guards or the warden, and thus were doing their job
in not acting on the grievance. See Burks v. Raemisch, 555 F.3d
592, 595 (7th Cir. 2009). There are no allegations of deliberate
indifference by the other defendants, either.
                                                     AFFIRMED
   Judge Hamilton concurs in the judgment for the reasons
given by the district court.